Concurring Opinion.
Bermudez, C. J.
I consider that the continuance was properly refused ; that the objections to the appointment of the experts and to their report, as well as to the manner in which the case was tried and disposed of, lack legal foundation.
It has been a practice of long standing in courts having competent jurisdiction, to appoint ex parte, on the filing of the petition, experts to ascertain and report whether the property, the partition whereof is sought, can or not be conveniently divided in kind. When the parties thus appointed have qualified and made their report, a rule is generally taken on opposite parties to show cause why it should not be approved or the report is simply filed, to be acted upon at the trial of the case.
This ex parte appointment and report have never been considered as conclusive upon the other parties, who have always been properly recognized the right and allowed the privilege of objecting as well to the personnel of the expertise, as to the substance, in whole or in part, of their report. After hearing, the court homologates the report or modifies it, or ignores it, and concludes, sometimes, to the reverse.
The court is not bound to appoint the experts and is not bound by their reports. The appointment is not indispensable to a judgment. *724of licitation, which may be rendered on simple testimonial proof of its necessity. The latter mode has been considered and declared to bo often more satisfactory than the former. 3 R. 48 ; 5 A. 499; 7 A. 477; 9 A. 197; 11 A. 388.
The appellant’s attacks were based upon untenable grounds, none of which had for its object the personnel of the experts. The objections were properly overruled and are no valid reasons of complaint.
No fact is relied on to show that she was injured by the appointment and bj' the report. Piad testimony been adduced, in place of the report which was acted upon, the result would have been the same, the partition by sale would have been ordered and decreed and the property would have been, as it actually was, sold.